United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, DENVERMONTEBELLO STATION POST OFFICE,
Denver, CO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0668
Issued: October 29, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 8, 2021 appellant filed an appeal from a May 7, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate Boards
assigned Docket No. 21-0668.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).2 For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s
review authority is limited to appeals which are filed within 180 days from the date of issuance of
OWCP’s decision.3
The 180 th day following the May 7, 2020 decision was November 3, 2020. As appellant
did not file an appeal with the Board until February 8, 2021, more than 180 days after the May 7,
1

The Board notes that appellant’s appeal form indicates that she is requesting an appeal from various other
purported decisions. However, the last final adverse decision of record is OWCP’s May 7, 2020 decision.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

3

Id. at § 501.3(e).

2020 OWCP decision, the Board finds that the appeal docketed as No. 21 -0668 is untimely filed.
The Board is without jurisdiction to review the appeal. Appellant has not explained the failure to
timely file an appeal with supporting documentation sufficient to establish compelling
circumstances. Because there is no adverse, final decision issued by OWCP within 180 days of
the February 8, 2021 filing of the instant appeal, the Board concludes that the appeal docketed as
No. 21-0668, must be dismissed. 4 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0668 is dismissed.
Issued: October 29, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” Id. at
§ 501.6(d).
4

2

